Case 1:19-cv-22303-KMW Document 58-28 Entered on FLSD Docket 02/03/2021 Page 1 of 1

MIAMIBEACH
OFFICE OF THE CITY MANAGER
NO. LTC#
557-2018 LETTER TO COMMISSION
TO: Mayor Dan Gelber and Members

FROM: Jimmy L. Morales, City Manager

DATE: October 17, 2018

SUBJECT: Open Carry

 

The purpose of this Letter to Commission is to inform the Mayor and City Commissian that this
coming Saturday, October 20, 2018, members of the gun advocacy group known as ‘Florida
Carry” intend to fish on the South Pointe Pier while openly carrying firearms.

In that regard, please be advised that openly carrying a firearm while engaged in the properly
licensed activity of fishing is permitted under state law. The City Attorney's Office and the Miami
Beach Police Department have been communicating with the organizer in an attempt to plan for
this event, and the Police Department is preparing to accommodate the lawful actiwity of this
group in a manner least likely to cause alarm to the public.

Members of the Commission may recall that six (6) members of this group previously appeared
unannounced at South Pointe Pier on Sunday, June 24, 2018, carrying fishing equipment and
openly displaying firearms. Miami Beach Police Department officers were dispatched and made
contact with those individuals to verify that they were engaged in lawful activity and te quell the
trepidation of those residents and visitors who observed the group members openly carrying
firearms. This event received significant media attention at the time, and this Saturday's event is
also likely to receive media attention.

Our best available information at this juncture is that members of the group will arrive
sporadically beginning as early as 9:00 a.m. on Saturday. However, the group organizer was
unable to provide any clarity as to how many members plan on attending this event.
Furthermore, despite offers from the City of Miami Beach to provide parking in closer proximity to
South Pointe Pier, the group organizer declined and informed the Police Department that group
members will park in the public parking garage located at 512 12" Street. Group members will
then walk to the Lummus Park seawall and proceed south to South Pointe Pier, where they will
fish for several hours before walking back to the 12" Street parking garage and leaving the City.
Based upon the information we have received, it is anticipated that the event will end sometime

around 2:00 p.m.

Miami Beach Police Department officers will be present during the entire event to provide
reassurance to the community and to protect the rights of all involved.

sum Bo:
